13 N.Y.3d 894 (2009)
895 N.Y.S.2d 286
2009 NY Slip Op 9315
ANA VELAZQUEZ, Appellant,
v.
ST. BARNABAS HOSPITAL, Respondent.
No. 214 SSM 40.
Court of Appeals of New York.
Decided December 17, 2009.
Abdul K. Hassan, Queens Village, for appellant.
Garbarini & Scher, P.C., New York City (William D. Buckley of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.


*895 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be modified, without costs, by denying defendant's motion to enforce the settlement agreement and remitting the case to Supreme Court for further proceedings and, as so modified, affirmed.
The parties do not dispute that they agreed to settle the action for a specific amount; however, details regarding conditions of the settlement, including a disputed confidentiality agreement, were never recorded or memorialized. No agreement was made in open court or filed with the county clerk. Accordingly, it is not binding upon the parties (see CPLR 2104; Matter of Dolgin Eldert Corp., 31 NY2d 1, 9-11 [1972]; Andre-Long v Verizon Corp., 31 AD3d 353, 354 [2d Dept 2006]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order modified, etc.